PER CURIAM:
Upon the wife’s petition, the Circuit Court of Jasper County entered judgment granting the parties a dissolution of their marriage; awarded the care, custody and control of the parties’ now 10-year-old son to the husband, with reasonable visitation rights to wife and the right of the wife to have custody of the boy for two months each summer; and awarded as maintenance to the wife, the sum of $15 per week for a period of 18 months. The wife appealed and here claims the trial court erred in not awarding her custody of the child and in not awarding her attorney fees.
The judgment of the trial court is reviewable under Rule 73.01, V.A.M.R., because the case was court-tried. We have carefully read the transcript on appeal and the briefs filed by the parties and conclude: that the judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence; that no error of law appears; and that an opinion would have no precedential value. The judgment nisi is affirmed in compliance with Rule 84.16(b), V.A.M.R.
All concur.